PER CURIAM.
The defendants, Great American Insurance Company and Philadelphia Fire and Marine Insurance Company, appeal from a judgment against them in the sum of $1,-414. The suit seeks to recover losses suffered by fire which losses appellee alleges to have been covered by appellants’ separate insurance policies.
Appellants deny liability on the following grounds: (1) The property destroyed was not covered by the policy; (2) The insured failed to file proof of loss as required by the policy; and, (3) The action was not commenced within the time prescribed by the policy. Each of those questions was resolved against the insurer in the court below. Upon examination of the record we find no prejudicial error. The motion for appeal is therefore overruled and the judgment is affirmed.